DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 1/12/2018. It is noted, however, that applicant has not filed a certified copy of the IT102018000000827 application as required by 37 CFR 1.55.

	
Election/Restrictions
Applicant's election with traverse of the methods of expression analysis of TSPAN8, LGALS4, CEACAM6, and COLIA2 (Group I, represented by claims 1-10 and 18) in the reply filed on 11/16/2020 is acknowledged.  The traversal is on the ground(s) that the methods will identify the kit components of Group II.  This is not found persuasive for reasons already made of record in the previous office action.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-18 are pending in the application. Claims 11-17 are withdrawn. Claims 1-10 and 18 are under examination.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 

The nature of the invention and the breadth of the claims:
	The claims are directed towards methods involving treating patients at risk of developing colorectal cancer and administering medical treatment to those at risk, which is assessed by ΔCt values for TSPN8, LGALS4, CEACAM6, and COL1A2 mRNA. Claims 1-4 require a value of ΔCt 13.6 ± 1.2 for CEACAM6; a value of ΔCt 15.3 ± 0.8 for LGALS4; a value of ΔCt 9.9 ± 1.4 for TSPAN8; and a value of ΔCt 9.7 ± 1.4 for COL1A2 to define a patient with lesions at low risk (d). Treatment in claims 1-4 consists of routine long term evaluation (e). Claims 5-7 and 9-10 require a value of ΔCt 9.6 ± 1.9 for TSPAN8; a value of ΔCt 9.6 ± 2 for COL1A2; a value of ΔCt 14.7 ± 1.3 for LGALS4, and a value of ΔCt 13.3 ± 1.2 for CEACAM6 to define a patient with lesions at high risk for CRC or affected by CRC (d). Treatment for claims 5-10 consists of medical surgery for removing lesions (5e). Claim 8 requires ΔCt 14.2 ± 1.1 for CEACAM6; a value of ΔCt 15.7 ± 1.3 LGALS4; a value of ΔCt 10.0 ± 1.2 for TSPAN8 and a value of ΔCt 9.7 ± 1.3 for COL1A2 to define a patient with a patient negative to colonoscopy but positive to the analysis for occult blood and a high risk for CRC or affected by CRC. Claim 18 is directed towards a method of identifying colorectal tumor cells by assessing the risk of colorectal cancer using ΔCt values for TSPN8, LGALS4, CEACAM6, and COL1A2 mRNA (b). A subject is defined as a patient with lesions at high risk of developing colorectal cancer or is affected by CRC when ΔCt 9.6 ± 1.9 for TSPAN8; a value of ΔCt 9.6 ± 2 for COL1A2; a value of ΔCt 14.7 ± 1.3 for LGALS4, and a value of ΔCt 13.3 ± 1.2 for CEACAM6 (d). Patients with lesions at high risk of developing CRC or affected by CRC are subjected to lesion removal via surgery (e). 
Examiner’s note: As claim 8 currently depends from claim 5, the ΔCt values of claim 8 are interpreted to be the ΔCt values intended to be recited in the claim. However, the ΔCt and standard deviation values of claim 8 do not entirely fall within claim 5 (e.g. CEACAM6 13.1-15.3 and 12.1-14.5, respectively).

The amount of direction or guidance and Presence and absence of working examples:
	The specification asserts that the invention provides a diagnostic/prognostic method which “makes it possible to distinguish between patients not suffering from colorectal cancer or high-risk lesions …” or “patients who have low-risk lesions in the colon (that is to say lesions that will not develop into cancer)” (page 3, line 22-page 4, line 4). The specification states that “Expression levels of normalised mRNAs indicated as Delta CT (cutoff cycle) were calculated, which were, respectively, 11.3±1.7 for TSPAN8; 12.9±2 for LGALS4; 11.4±1.9 for COL1A2 and 12.3±1.9 for CEACAM6 in healthy subjects; 10.2±1.8 for TSPAN8; 14.4±1.8 for LGALS4; 10.2±2 for COL1A2 and 13.2±1.6 for CEACAM6 in patients affected by CRC or with high-risk lesions; 13.6 ± 1.2; for CEACAM6; 15.3 ± 0.8 for LGALS4; 9.9 ± 1.4 for TSPAN8; and Delta Ct 9.7 ± 1.4 for COL1A2 in patients with low-risk lesions, and 14.2 ± 1.1 for CEACAM6; 15.7 ±1.3 for LGALS4; 10.0 ±1.2 for TSPAN8 and 9.7 ± 1.3 for COL1A2 in patients negative to colonoscopy, but positive to the analysis for occult blood in the FIT (NFIT)” (page 27, line 20- page 28 line 3). In view of the specification, patients with low-risk lesions can be interpreted as patients not at risk of CRC as “that is to say lesions that will not develop into cancer” (page 3, line 22-page 4, line 4).
	The values, as identified in the specification and claimed in the instant application’s claims 1, 5, and 8, appear to overlap. The guidance provided does not enable a skilled artisan to 
Gene
Instant claim 1
Instant claim 5 
Instant claim 8
Instant claim 18
TSPAN8
9.9 ± 1.4
9.6 ± 1.9 
10.0 ± 1.2
9.6 ± 1.9 
LGALS4
15.3 ± 0.8
14.7 ± 1.3
15.7 ± 1.3
14.7 ± 1.3
COL1A2
9.7 ± 1.4
9.6 ± 2
9.7 ± 1.3
9.6 ± 2
CEACAM6
13.6 ± 1.2
13.3 ± 1.2
14.2 ± 1.1
13.3 ± 1.2


 
The state of the prior art and the predictability or unpredictability of the art: 
Solmi (WO 2016/185451 A1) teaches method for diagnosing colorectal cancer from a sample of human blood and extracting the mRNA, and carrying on a quantitative analysis of human genes TSPAN8, LGALS4, CEACAM6, and COL1A2 mRNA (claim 1). Solmi teaches that individuals affected by colorectal cancer have a ΔCt of ≤ 11.9±1 .7 for TSPAN8; a ΔCt of ≤ 11.8±2.28 for COL1A2; a ΔCt of ≥ 11.42±2.42 for LGALS4 and a ΔCt ≥ 10.9±1 .79 for CEACAM6 (claim 6). 

Gene
Instant claim 1
Instant claim 5 
Instant claim 8
Instant claim 18
WO2016/185451A1
Affected by CRC
TSPAN8
9.9 ± 1.4
9.6 ± 1.9 
10.0 ± 1.2
9.6 ± 1.9 
≤ 11.9±1 .7
LGALS4
15.3 ± 0.8
14.7 ± 1.3
15.7 ± 1.3
14.7 ± 1.3
≥  11.42±2.42
COL1A2
9.7 ± 1.4
9.6 ± 2
9.7 ± 1.3
9.6 ± 2
≤ 11.8±2.28

13.6 ± 1.2
13.3 ± 1.2
14.2 ± 1.1
13.3 ± 1.2
≥ 10.9±1 .79


	In addition to the overlapping ΔCt values of the instant application, the prior art does not provide guidance to enable a skilled artisan to assess the risk of a subject to define the subject as low risk (instant claim 1), high risk or affected by CRC (instant claim 5), or high risk/affected by CRC and negative to colonoscopy but positive to occult blood (instant claim 8). The prior art (WO2016/185451A1) teaches that the risk levels (of a subject to define the subject as low risk (instant claim 1), high risk or affected by CRC (instant claim 5), or high risk/affected by CRC and negative to colonoscopy but positive to occult blood (instant claim 8)) would all be affected by CRC.
Accordingly, it is clear from the teachings of the art that the ΔCt values set forth in the instant applications cannot be predictably expected indicate low risk of CRC.   

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary: 
	To practice the invention as claimed, the skilled artisan would have to guess as to the risk definition of a subject when assessing ΔCt values. Based on the conflicting guidance as to assessing the risk of a subject with mRNA expression levels to define the patient, the skilled artisan would be unable to predictably determine how to make or use the invention as claimed. The art supports conflicting values indicating the unpredictability of using TSPAN8, LGALS4, and CEACAM6, and COL1A2 mRNA to define low risk for developing CRC. Accordingly, the 
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the conflicting ΔCt values for the CRC risks, and the prior art balanced against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method as claimed.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Instant claim 1 recites the limitation “analysed is defined as a patient with lesions at low risk” (d). Instant claim 5 recites the limitation “analysed is defined as a patient with lesions at high risk” (d). However, it is unclear if the patient is one of the “patients at risk of developing colorectal cancer” (line 1). Instant claim 1 also recites the limitation of “the patients with lesions 
Claims 1, 5, and 18 recite the limitation "assessing the risk that the subject" in (d).  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 18 recite the limitation "said lesions" in (e).  There is insufficient antecedent basis for this limitation in the claim.
 Claim 1, 5, 18 recites the limitation "the mRNA" in (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the patients are subjected to ongoing short-term evaluation”. Claim 7 recites “the patients are subjected to therapy with anti-cancer drugs”. However, it is unclear if the patients referenced in claim 6 and 7 further limit the “patients at risk of developing colorectal cancer” (claim 5, line 1) or “a patient with lesions at high risk of developing colorectal cancer or affected by CRC” (claim 5(e)).
The term "ongoing short-term evaluation" in claim 6 is a relative term which renders the claim indefinite.  The term "ongoing short-term evaluation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example “ongoing short-term evaluation” may refer to an evaluation currently in progress with an endpoint that is “soon” or the term may refer to routine medical evaluation scheduled in “short” routine intervals. 
Claims 3 and 9 recite “the quantitative analysis comprises Real Time PCR”. However, it is unclear if the “the quantitative analysis” referenced further limits “quantitatively analyzing .


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  
Claim 2 currently depends from claim 1, but the ΔCt and standard deviation values of claim 2 do not entirely fall within claim 1 (e.g. CEACAM6 13.1-15.3 and 12.4-14.8, respectively). A range in a dependent claim cannot include values not included from the range in which the claim depends.
Claim 8 currently depends from claim 5, but the ΔCt and standard deviation values of claim 8 do not entirely fall within claim 5 (e.g. CEACAM6 13.1-15.3 and 12.1-14.5, respectively). A range in a dependent claim cannot include values not included from the range in which the claim depends. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to a method of treatment or a method of identifying colorectal tumor cells and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of treatment of patients at risk of developing colorectal cancer (CRC) by analyzing a blood sample, extracting RNA, analyzing mRNAs, quantifying at least one housekeeping gene, assessing the risk of a subject by ΔCts of the mRNAs, and administering medical treatment. However, the relationship between the ΔCts of the mRNAs and risk of colorectal cancer is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Claim 18 is also directed towards a natural correlation (law of nature) as the relationship between colorectal tumor cells and the ΔCts of mRNA with colorectal cancer risk is a natural correlation. 

The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “subsequently administering the medical treatment” (independent claims 1 and 5) does not integrate the JEs into a practical application because of the generality and lack of particularity of the treatment and because the limitation is merely an extra-solution activity. In independent claims 1, 5, and 18, quantifying the mRNA, quantitatively analyzing mRNAs, or extracting total RNA or mRNA are mere data gathering steps. Claims 3 and 9 require Real Time PCR for quantitative analysis, which is a mere data gathering step. Therefore, the judicial exceptions of the claims are not integrated into a practical application.
Claims 1, 5, and 18 require assessing the risk (part d) and defining the subject (part e). However, as currently claimed, the claims do not require part e of the claim to occur because no particular outcome is required for the assessment in part d.  As such, part e appears to be conditional depending on certain, but not all outcomes for part d. 
As the judicial exceptions of the claims are not integrated into a practical application, the claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In independent claims 1, 5, and 18, quantifying the mRNA, 
Regarding claims 1 and 5, “subsequently administering the medical treatment” does not recite an element or step that are sufficiently more than the judicial exception because of the generality and lack of particularity of the treatment and because the limitation is merely an extra-solution activity; “administering the medical treatment” does not meaningfully limit the claim because no specific medical treatment is indicated. The measuring step in claim 1 is so generally recited as to be mere data gathering.  It does not include any particular reagents that amount to significantly more than the judicial exception.  
Regarding claims 2 and 8, the claim is still directed towards a natural correlations between the ΔCt values and a natural (medical) condition—positive for occult blood and negative to colonoscopy. The “analysis of the occult blood in the faeces immunochemical test (FIT)” does not require FIT, rather it requires analyzing the results, an abstract idea. The use of FIT and colonoscopy tests for CRC is well-understood, routine, and conventional (Simon et al. (2016) Clin Intervals in Aging 11:pp 971, Table 1).
Regarding claims 3 and 9, the use of real time PCR for quantitative analysis is a mere data gathering step, and the use of PCR to amplify and detect DNA is well-understood, routine and conventional. MPEP 2106.05(d)(II).
Regarding claims 4 and 10, the use of PCR to amplify and detect DNA is well-understood, routine and conventional, and the specific primers were already known in the art for this purpose (Solmi, WO 2016/185451 A1: Table 2, Claim 4). 

Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as diagnosing, predicting, determining merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  Further, general steps of “treating” a particular disease or disorder without any particular therapy recited is taken as instructions to apply the natural law.   
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element 
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Solmi (WO 2016/185451 A1) in view of Barendse (Barendse et al. (2013) Surg Endosc 27: 3591-3592).


However, Solmi does not expressly teach subjecting a patient to medical surgery for removing lesions.
Barendse teaches that transanal endoscopic microsurgery (surgery) is used by colorectal surgeons to remove cancerous rectal lesions (Abstract; page 3591).
.

Claim 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Solmi  (WO 2016/185451 A1) in view of Barendse (Barendse et al. (2013) Surg Endo 27: 3591-3602) as applied to claim 5 above, and further in view of Godhi (Godhi et al. (2017) Indian J Surg 79(3):pp. 234-235).
The teachings of Solmi in view of Barendse are set forth above. 

Regarding instant claim 6, Solmi in view of Barendse do not teach ongoing short-term evaluation. Under the broadest reasonable interpretation, “ongoing short-term evaluation” is regarding as evaluation scheduled in routine intervals.
Godhi teaches that patients with stage II and stage III CRC after surgery should follow the intensive postoperative follow-up strategy, which includes a visit to the clinician every 3 to 6 months (an on-going short term evaluation) (page 234, col. 2-page 235, col. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to apply the teachings of Godhi to the method of Solmi because Godhi teaches that patients that undergo CRC surgery should have an ongoing short term evaluation.


Although Godhi does not explicitly teach subjecting patients to chemoradiotherapy, it would have been obvious to one of ordinary skill in the art before the effective filing date to subject patients to chemoradiotherapy because Godhi suggests CRC patients undergo this procedure, and Godhi teaches that intermediate patient surveillance should occur for patients that are fit enough to undergo this treatment.

Regarding instant claim 9, Solmi teaches using Real Time PCR for the analysis of carrying out the quantitative analysis (claim 3). Under the broadest reasonable interpretation, “the quantitative analysis comprises Real Time PCR” is interpreted as using RT-PCR for “quantitatively analyzing human … mRNAs” (5(b)) and “quantifying the mRNA of one or more … housekeeping genes” (claim 5(c)).

Regarding instant claim 10, Solmi teaches quantitative analysis by real time PCR using SEQ ID NO 1 and 2 for TSPAN8, SEQ ID 3 and 4 for COL1A2, SEQ ID 5 and 6 for LGALS4, and SEQ ID 7 and 8 for CEACAM6 (Table 2, Claim 4). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Solmi (WO 2016/185451 A1) in view of Barendse (Barendse et al. (2013) Surg Endo 27: 3591-3602) and in further view of Allard (Allard et al. (2004) Clin Canc Res 10: 6897-6904).

However, Solmi does not expressly teach subjecting a patient to medical surgery for removing lesions.
Barendse teaches that transanal endoscopic microsurgery (surgery) is used by colorectal surgeons to remove cancerous rectal lesions (Abstract; page 3591).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Solmi by the method of Barendse, to perform transanal endoscopic microsurgery on lesions of CRC patients, as Solmi suggests monitoring individuals that have undergone systemic and/or surgical therapy against colorectal cancer (page 14, lines 1-2).
However, Solmi in view of Barendse does not expressly teach ΔCt values of the mRNAs may be used to identify colorectal tumor cells. 

Absent secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filing date to identify colorectal tumor cells from a blood sample because Solmi in view of Barendse teaches that CRC can be detected by using the ΔCt values when analyzing the total RNA/mRNA and housekeeping gene(s) from whole blood, and Allard teaches that CRC cells circulate in the blood of CRC patients. Therefore, one of ordinary skill in the art by practicing the method of Solmi in view of Barendse would identify CRC cells in view of the teachings of Allard.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,900,085 in view of Barendse (Barendse et al. (2013) Surg Endo 27: 3591-3602).
Regarding instant claim 5, U.S. Patent No. 10,900,085 (‘085) teaches a method for treating colorectal cancer by taking a whole blood and/or blood fraction sample (claim 1, from 
However, ‘085 does not teach that the patient affected by CRC undergoing surgical therapy has medical surgery for lesion removal.
Barendse teaches that transanal endoscopic microsurgery (surgery) is used by colorectal surgeons to remove cancerous rectal lesions (Abstract; page 3591).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of ‘085 by the method of Barendse, to perform transanal endoscopic microsurgery on lesions, as ‘085 teaches the administration of surgical therapy (claims 1 and 2).

Instant claims 6-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,900,085 in view of Barendse (Barendse et al. (2013) Surg Endo 27: 3591-3602), as applied to instant claim 5 above, in further view of  Godhi (Godhi et al. (2017) Indian J Surg 79(3):pp. 234-235). 
The rejection of instant claim 5, from which claims 6-7 and 8-10 depend, is set forth above.
However, ‘085 in view of Barendse does not teach that patients are subjected to ongoing short-term evaluation. Under the broadest reasonable interpretation, “ongoing short-term evaluation” is interpreted as evaluation scheduled in routine intervals.
Regarding instant claim 6, Godhi teaches that patients with stage II and stage III CRC after surgery should follow the intensive postoperative follow-up strategy, which includes a visit to the clinician every 3 to 6 months (an on-going short term evaluation) (page 234, col. 2-page 235, col. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to apply the teachings of Godhi to the method of ‘085 in view of Barendse because Godhi teaches that patients that undergo CRC surgery should have an ongoing short term evaluation and ‘085 and Godhi both teach surgical treatment for CRC.

Regarding instant claim 7, claim 1 of ‘085 teaches treatment is “a chemical, radiological or surgical therapy”. Under the broadest reasonable interpretation, chemical therapy is interpreted as including chemotherapy, an anti-cancer drug. Therefore, one of ordinary skill in the art would subject patients affected by CRC to an anti-cancer drug.
Regarding claim 9, claims 4-7 of ‘085 teach quantifying mRNA with real time PCR.


Instant claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,900,085 in view of Barendse (Barendse et al. (2013) Surg Endo 27: 3591-3602) in further view of Allard (Allard et al. (2004) Clin Canc Res 10: 6897-6904).
Regarding instant claim 18, U.S. Patent No. 10,900,085 (‘085) teaches a method for treating colorectal cancer by taking a whole blood and/or blood fraction sample (claim 1, from which claim 7 depends) and using real time PCR to quantify mRNA of TSPAN8, COL1A2, LGALS4, and CEACAM6 (‘085: claim 5, from which claim 7 depends). The disclosure of the ‘085 patent teaches that RNA would be extracted from the claimed whole blood or blood fractions sample, before being quantified (col 2, line 64-col 3, line 14; col 5, lines 29-39; col 11, lines 10-29; col 14, line 63-col 15, line 11). The quantification of mRNA of human constitutively expressed genes (human constitutive housekeeping genes) would be obtained for normalization of the results (‘085: claim 6). Claim 7 of ‘085 teaches administering treatment by determining the expression of LGALS4, CEACAM6, TSPAN8, and COL1A2. Individuals affected by colorectal cancer have a ΔCt ≤ 11.9±1.7 for TSPAN8; ΔCt of ≤ 11.8±2.28 for COL1A2; ΔCt of ≥ 11.42±2.42 for LGALS4; and ΔCt ≥ 10.9±1.79 for CEACAM6. These values include the values claimed in instant claim 18(d). Claims 1 and 2 of ‘085 teach that administering treatment includes surgical therapy. The ‘085 patent includes the limitation of “subsequently administering the medical treatment”, as any patient undergoing medical surgery would necessarily be “subsequently administered medical treatment”.

Barendse teaches that transanal endoscopic microsurgery (surgery) is used by colorectal surgeons to remove cancerous rectal lesions (Abstract; page 3591).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of ‘085 by the method of Barendse, to perform transanal endoscopic microsurgery on lesions, as ‘085 teaches the administration of surgical therapy (claims 1 and 2).
However, ‘085 in view of Barendse do not expressly teach the ΔCt values of the mRNAs may be used to identify colorectal tumor cells. 
Allard teaches that circulating tumor cells (CTCs) tumor cells are “extremely rare in healthy subjects and patients with nonmalignant diseases but present in various metastatic carcinomas”, including colorectal cancer (page 6897, first paragraph). Allard also teaches that CTCs are found in the blood of 30% of CRC patients (Table 2; Figure 5; Abstract). 
Absent secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filing date to identify colorectal tumor cells from a blood sample because claim 7 of ‘085 teaches that individuals affected by CRC have certain ΔCt values and Allard teaches that CRC cells circulate in the blood of CRC patients. Therefore, one of ordinary skill in the art by practicing the method of ‘085 in view of Barendse would identify CRC cells when the “sample” of instant claim 18 was a blood sample when in further view of Allard.


Conclusion
Claims 1-10 and 18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634